         Case 2:19-cv-00616-PA-E Document 131 Filed 06/01/20 Page 1 of 2 Page ID #:1819
                                              UNITED STATES DISTRICT COURT
                                                          Central District of California

                                      APPLICATION TO THE CLERK TO TAX COSTS

 Lanard Toys Limited
                               V.                                         Case Number:      2:19-cv-00616-PA-E
 Dimple Child LLC

Judgment was entered in this action on         2/21/2020 /          103        against Dimple Child LLC
                                                   Da e          Docke No.
                                                                                                                                          .

   NO HEARING ON THIS APPLICATION WILL BE HELD UNLESS THE CLERK NOTIFIES THE PARTIES OTHERWISE.

 Clerk's Fees (L.R. 54 3.1):                                                                                      $400
 Fees for Service of Process (L.R. 54 3.2):                                                                       $229
 United States Marshal’s Fees (L.R. 54 3.3):

 Transcripts of Court Proceedings (L.R. 54 3.4):
 Depositions (L.R. 54 3.5):                                                                                       $1,399.45
 Witness Fees itemize on page 2 (L.R. 54 3.6):
 Interpreter’s Fees (L.R. 54 3.7):
 Docket Fees (L.R. 54 3.8):                                                                                       $5.90
 Court Appointed Experts, Masters, Commissioners, and Receivers (L.R. 54 3.9):
 Certification, Exemplification and Reproduction of Documents (L.R. 54 3.10):                                     $837.00
 Premiums on Undertakings and Bonds (L.R. 54 3.11):
 Other Costs attach court order (L.R. 54 3.12):
 State Court Costs (L.R. 54 3.13):
 Costs on Appeal (L.R. 54 4):
 Costs on a Bankruptcy Appeal to the District Court (L.R. 54 5):

                                                                                                          TOTAL   $2,871. 35

NOTE: You must attach an itemization and documentation supporting all requested fees and costs. Documentation includes
receipts, orders, and stipulations. All receipts must be self-explanatory.
                                                             DECLARATION
          I declare under penalty of perjury that the foregoing costs are correct and were necessarily incurred in this action and that the
services for which fees have been charged were actually and necessarily performed. A copy of this application has been served on all
parties by:
              X The Court's CM/ECF System
                   Conventional service by first class mail
                   Other

  /s/ Richard P. Sybert                                                                   Richard P. Sybert
 S gnature                                                                               Pr nt Name

 Attorney for:     Lanard Toys Limited
 Costs are taxed in the amount of  $2,871.35
      Kiry K. Gray                                                                                            June 1, 2020
                                                          By:
C erk of Court                                                  Deputy C erk                                              Date

CV 59 (12/18)                                                         BILL OF COSTS                                               Page 1 of 2
         Case 2:19-cv-00616-PA-E Document 131 Filed 06/01/20 Page 2 of 2 Page ID #:1820
                               WITNESS FEES (computation, see 28 U.S.C. § 1821 for statutory fees)

                                                   ATTENDANCE             SUBSISTENCE           MILEAGE
                                                                                                                   Total Cost
                NAME, CITY AND STATE
                                                  Days                Days                           Total Cost   Each Witness
                                                         Total Cost            Total Cost   Miles




                                                                                                       TOTAL


CV 59 (12/18)                                             BILL OF COSTS                                                Page 2 of 2
